Citation Nr: 0433738	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-06 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that, in part, denied entitlement 
to a disability rating in excess of 30 percent for 
generalized anxiety disorder.  

It is noted that, by rating decision issued in February 2004, 
the RO granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss, to 10 percent 
disabling effective October 20, 2000.  As this constitutes a 
full grant of benefits with respect to the issue of 
entitlement to service connection for bilateral hearing loss, 
this issue is no longer before the Board.

It also is noted that, in a statement received at the RO in 
March 2002, the veteran filed a claim of entitlement to 
service connection for a tissue mass on the bladder due to 
in-service exposure to ionizing radiation.  And, in a 
statement received at the RO in March 2003, the veteran filed 
a claim of entitlement to service connection for total 
disability rating based on individual unemployability (TDIU).  
To date, however, the RO has not adjudicated either of these 
claims.  Accordingly, the issues of entitlement to service 
connection for a tissue mass on the bladder due to in-service 
exposure to ionizing radiation and entitlement to TDIU are 
referred back to the RO for appropriate disposition.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal. 

A review of the record reveals that the veteran has not been 
provided adequate notice regarding the duty to assist 
requirements of VCAA.  Compliance requires that the veteran 
be notified of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim. The RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
After the veteran and his representative have been given 
notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, (see also Quartuccio, supra), they should be given 
the opportunity to respond.

Furthermore, during his March 2003 VA psychiatric 
examination, the veteran related that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
These records must be obtained.  (Murincsak v. Derwinski, 2 
Vet App 363 (1992)).  The veteran also related that he had 
been receiving treatment at the VA Outpatient Clinic in 
Malone.  Those records should also be obtained.

In view of the foregoing, the case is REMANDED for the 
following, to be performed in sequential order:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for anxiety 
since December 2001.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his psychiatric disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
psychiatrist should evaluate the 
veteran's symptoms and apply the 
appropriate Global Assessment of 
Functioning scale score, with a 
supporting statement.  Furthermore, the 
examiner should indicate which of the 
following criteria (a, b, c, or d) best 
describes the symptoms associate with the 
service connected anxiety:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

b.  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or,

c.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or, 

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The psychiatrist must provide adequate 
reasons and bases for any opinion 
rendered.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


